Citation Nr: 0828616	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-03 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a residuals of left 
pelvic injury, secondary to service-connected post-traumatic 
stress disorder.

   
ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from May 1989 to May 1991, 
October 1999 to February 2000, and March 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDING OF FACT

The evidence of record does not demonstrate that the veteran 
currently has residuals of a left pelvic injury due to 
service, or that was caused or aggravated by a service-
connected disability.


CONCLUSION OF LAW

Residuals of left pelvic injury were not incurred in or 
aggravated by active military service, and were not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310, 4.9 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letters, dated in December 2004, March 2005, and August 
2005, advised the veteran of the foregoing elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim); see also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, there is no prejudice in issuing a 
final decision because the preponderance of the evidence is 
against the veteran's claim for service connection, and 
therefore, any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Board notes that the veteran's 
complete service medical records are not of record despite 
the RO's reasonable actions to obtain such.  The Board points 
out, however, that the absence of these records will not 
result in any prejudice to the veteran herein, as the 
veteran's claim specifically refers to a post service injury 
occurring on July 25, 2004, which is documented by the 
evidence of record.  

The RO obtained the veteran's identified VA and private 
treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board also finds that a medical opinion is not required 
in the adjudication of the veteran's claim herein.  In making 
this determination, the Board notes that the veteran is 
claiming service connection for residuals of a post service 
car accident, secondary to his service-connected PTSD.  
However, there is no competent evidence of record suggesting 
a link between this post service incident and his service-
connected disability.  Therefore, no medical examination is 
required.  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).

The veteran is claiming service connection for residuals of a 
left pelvic injury.  In a statement, received in February 
2005, the veteran indicated that he injured his left pelvic 
area in a post service automobile accident on July 25, 2004.  
He stated that this condition was diagnosed as an acetabular 
fracture of the pelvis.  In relating this post service injury 
to his military service, he alleged that his service-
connected PTSD led to a lack of focus, which caused his 
automobile accident.

Post service treatment records document the veteran's post 
service left pelvic injury occurring on July 25, 2004.  A 
treatment report, dated in August 2004, noted that the 
veteran sustained a transverse fracture of his left 
acetabulum, displaced, on July 25, 2004.  The report noted 
that the veteran subsequently underwent an open reduction 
internal fixation of his left acetabular fracture through an 
anterior ilioinguinal approach on July 28, 2004.

After a careful longitudinal review of the record with 
respect to the veteran's claimed left pelvic disorder, the 
Board finds that the record is without sufficient objective 
evidence supportive of a finding that a chronic left pelvic 
disorder is related to his military service.  Specifically, 
the veteran alleges and the evidence confirms that his left 
pelvic injury was incurred on July 25, 2004, three months 
after his discharge from the service.

The Board also finds that the evidence of record does not 
support the conclusion that the veteran's current residuals 
of left pelvic injury was caused or aggravated by his 
service-connected PTSD.  Simply put, there is no competent 
evidence suggesting a causal link between the veteran's 
service-connected PTSD and his post service motor vehicle 
accident (which resulted in his left pelvic injury).

The veteran's statements can provide competent evidence about 
what he experienced; for example, his statements are 
competent evidence as to what symptoms he experiences.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  In this case, the veteran's statements, as a lay 
person, are not competent evidence to assert that a 
relationship exists between his residuals of left pelvic 
injury and his service-connected PTSD, or to otherwise assert 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the absence of competent medical evidence that PTSD is 
related to the veteran's military service or was caused or 
aggravated by a service-connected disability, the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  As such, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for residuals of a left pelvic injury is 
denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


